This case is assigned for reargument, with direction to the Clerk to give notice to the Attorney General of the United States who is requested to present the views of the Government upon the question whether Chapter 200 of the *672Laws of 1907 of the State of Washington, or the action of the officers of the State thereunder, conflicts with the authority of the United States or with the action of its officers under the Acts of Congress. Briefs may be filed by the Government on or before September 4, 1937, with leave to the respective parties to file briefs in reply on or before October 1, 1937.